Conviction for manslaughter; punishment, five years in the penitentiary.
Attention is called by the State's Attorney with this court to the fact that the statement of facts and bills of exception were filed too late. Examining the record we discover that the trial court overruled appellant's motion for new trial on April 2, 1928, at which time appellant gave notice of appeal to this court. He was also then granted ninety days in which to file statement of facts and bills of exception. Computation discloses that this time so granted expired on July 1, 1928. We find in the record an order attempting to grant thirty days from and after July 2nd, in which to file said statement of facts and bills of exception. Under numerous authorities the trial court has no power to extend the time for such filing, either of the statement of facts or bills of exception, beyond the ninety day period fixed in Art. 760 Cow. C. P.
Appellant appears to have been charged properly with murder, upon trial of which under the charge of the court he was convicted of manslaughter. The verdict is followed by the judgment and sentence.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 38